Citation Nr: 1335144	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-27 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to wavier of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,847.77.

(The claims for entitlement to increased ratings for labile hypertension and bronchitis, and entitlement to a total disability rating for compensation based on individual unemployability will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, which is the Agency of Original Jurisdiction (AOJ) for this matter.   

This claim was previously before the Board in January 2012, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The summary of evidence from the January 2010 statement of the case includes a waiver request, and a Financial Status Report that the Veteran submitted in October 2009.  However, these documents have not been associated with the claims file.  As such, the Board is obligated to remand this matter to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Associate the October 2009 waiver request, and the Veteran's Financial Status Report (indicated to have been received in October 2009) with the claims file.  If either is not available, a finding of unavailability must be added to the claims file.  In any event, the Veteran should be requested to submitted a new/updated Financial Status Report.

2.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


